Case 2:21-cv-02022-DOC-KES Document 23-6 Filed 03/22/21 Page 1 of 2 Page ID #:1425




                  Exhibit 1
            to the Declaration of
              Morgan E. Smith



    REDACTED VERSION OF
   DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
            Le-Ve! first introduces and                Sales ofLe-Vel:S THRIVE
                                                                                                                         Le-Vel:Ssales ofTHRIVE SKIN
               distributes THRIVE                  vitamins, including skin vitmnin      Le-Ve!first sold THRIVE SKIN
                                                                                               skincare products        exceed-      and overall sales of
               vitamins and shakes                      patches, exceeds -
                                                                                                                             THRIVE exceed-

                                                   September 4, 2013                           April 2019                      March 2021




Page 6
Exhibit 1
                September 11, 2012                    September 5, 2013                                                           March 5, 2021
                                                                                                                           I



                Filing date ofPlaintiff:S THRIVE       Plaintiff:S allegedfirst use of                                            Plaintifffiles Motion/or
                           Application                    THRIVE in commerce                                                   Preliminary Injunction against
                                                                                                                                Le-Ve! :S THRIVE SKIN mark
                                                                                                                                                                Case 2:21-cv-02022-DOC-KES Document 23-6 Filed 03/22/21 Page 2 of 2 Page ID #:1426
